Citation Nr: 1726742	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  08-19 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from June 2001 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2010 this matter was remanded by the Board for additional development.


FINDING OF FACT

In a June 2017 written statement submitted by the Veteran's representative, prior to the promulgation of a Board decision in the matter, the Veteran expressed that he wished to withdraw his appeal seeking entitlement to a TDIU.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met with respect to the claim for a TDIU; the Board has no further jurisdiction to consider the appeal in this matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative, in writing or on the record during a hearing.  C.F.R. § 20.204.

In June 2017 the Veteran, through his representative, expressed his intent to withdraw his appeal on the issue of entitlement to a TDIU.  The representative submitted a "MOTION TO WITHDRAW BVA APPEAL" as per communication received by VA from the Veteran in April 2016.  In April 2016 the Veteran informed VA that he was working full-time and would be withdrawing his appeal via his representative.  He stated that he "had issues back then but has since resolved them and is living a gainful life."  

Inasmuch as the Veteran has withdrawn his appeal seeking entitlement to a TDIU, there is no allegation of error of fact or law remaining before the Board concerning this matter.  Hence, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.


ORDER

The appeal seeking entitlement to a TDIU is dismissed.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


